Title: To James Madison from John M. Forbes, 28 May 1803
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburgh 28th. May 1803.
					
					The great question of Peace or War is at length decided.  The inclosed declaration of the Causes of War on the part of His Britannic Majesty, was transmitted to me yesterday by the British Chargé d’Affaires here,   it will appear in all our papers, but as this is an official document I thought it my duty to forward it.  Should the War on the Continent be renewed it will certainly brought into our Vicinity, as Hanover will be first object of hostility on the Part of France.
					The Inhabitants of this City are much alarmed and with great reason, as it is said, the King of Prussia will take no part whatever, even in renewing the line of demarcation which protected the neutrality of this quarter during a part of the late War.  The Emperor of Russia has been more decided in his declarations in favor of the inviolability of Germany, but, as yet, has taken no measures for our defence.  The French have entered Hanover and, it is said, have penetrated as far as Osnaburg, and it is feared that before the efficient intervention of Russia Can be obtained, they will even be within the Walls of our City.  On the other hand it is Confidently asserted and With many circumstances of authenticity, that a high toned remonstrance has been made to the french Government by Russia & Prussia in favor of the neutrality of the Rivers Elbe and Weser and that, on Condition of being allowed to occupy the Electorate of Hanover, the Shores of the said Rivers are to remain inviolate.  It is very certain that the freedom of the trade of this City is of the greatest importance to the Subjects of the King of Prussia in general, and especially to those of Silesia, whose immense manufactories would be ruined by the shutting up of our navigation.  Time only can fix a result now floating in uncertainty and Conjecture.  At a moment, however, when all Europe is threatened with the Calamities of a long and violent War—an American, who feels as he ought to do, cannot suitably express his Consolation that our Country has not only avoided a participation in these evils, but has acquired the possession of a territory of incalculable Commercial importance to us.  This we certainly owe to that wise system of policy which has directed our Executive Councils, which has enabled us to profit in an unexampled degree by the intemperate animosity which has plunged the principal powers of Europe, into new & bloody Conflict.
					Some Commercial objects Calling me to England for two or three Weeks I have Confided the duties of the Consulate during my short absence to William Hodgskinson Morewood Esqre. a respectable merchant here, who in every point merits this confidence and will transact any business that may occur with perfect intelligence, honor to himself and Satisfaction to Government.  I hope this arrangement will not be disapproved by you, as the unexpected Change of general Circumstances which has influenced my departure did not admit of my demanding your permission.  I have the honor to be, with the greatest Respect, Your obedt. Servant
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
